                 Case 1:14-cv-02921-PAE Document 406 Filed 06/29/20 Page 1 of 2
                                                           S a n dr a D. H a u s er                                                                                       D e nt o n s U S L L P
                                                                                                                                                       1 2 2 1 A v e n u e of t h e A m eri c a s
                                                           s a n dr a. h a u s er @ d e nt o n s. c o m                                                   N e w Y or k, N Y 1 0 0 2 0- 1 0 8 9
                                                           D    + 1 2 1 2- 7 6 8- 6 8 0 2                                                                                      U nit e d St at e s


                                                                                                                                                                               d e nt o n s. c o m


J u n e 2 6, 2 0 2 0


B Y E C F A N D E M AI L

T h e H o n or a bl e P a ul A. E n g el m a y er
U nit e d St at e s Di stri ct C o urt
S o ut h er n Di stri ct of N e w Y or k
T h ur g o o d M ar s h all U nit e d St at e s C o urt h o u s e
4 0 F ol e y S q u ar e
N e w Y or k, N e w Y or k 1 0 0 0 7

R e:          R u z hi n s k a y a v. H e alt h p ort T e c h n ol o gi e s, L L C a n d B et h I sr a el M e di c al C e nt er
              C a s e N o. 1: 1 4- c v- 0 2 9 2 1 ( P A E) ( G W G)

D e ar J u d g e E n g el m a y er:

             W e r e pr e s e nt D ef e n d a nt B et h I sr a el M e di c al C e nt er (“ B et h I sr a el”) i n t h e a b o v e m att er. P ur s u a nt
t o S e cti o n 4( B) of Y o ur H o n or’ s I n di vi d u al R ul e s a n d Pr a cti c e s i n Ci vil C a s e s, I a m writi n g t o r e q u e st
p er mi s si o n t o fil e t h e R e pl y M e m or a n d u m of L a w i n F urt h er S u p p ort of B et h I sr a el’ s M oti o n f or S u m m ar y
J u d g m e nt wit h r e d a cti o n s. Pl ai ntiff c o n s e nt s t o t hi s r e q u e st.

             B y e m ail t o Y o ur H o n or’ s c h a m b er s, I a m att a c hi n g a n u nr e d a ct e d c o p y of t h e M e m or a n d u m of
L a w wit h t h e pr o p o s e d r e d a cti o n s hi g hli g ht e d i n y ell o w. I n t h e e v e nt t h at t h e c o urt a p pr o v e s t h e r e d a cti o n s,
B et h I sr a el r e q u e st s t h at t h e u nr e d a ct e d v er si o n of t hi s d o c u m e nt b e fil e d a n d m ai nt ai n e d u n d er s e al, i n
a c c or d a n c e wit h s e cti o n s 4( B) a n d 6( B) of Y o ur H o n or’ s I n di vi d u al R ul e s a n d Pr a cti c e s.

             B et h I sr a el m a k e s t hi s r e q u e st p ur s u a nt t o t h e Pr ot e cti v e Or d er i n t hi s c a s e ( D kt. # 5 4). S p e cifi c all y,
t h e M e m or a n d u m of L a w c o nt ai n s m at eri al d e si g n at e d a s “ C o nfi d e nti al.” P ar a gr a p h 8 of t h e Pr ot e cti v e
Or d er pr o vi d e s i n r el e v a nt p art t h at “[ a]ll C o nfi d e nti al m at eri al or t e sti m o n y fil e d wit h t h e C o urt, a n d all
p orti o n s of pl e a di n g s, m oti o n s, or ot h er p a p er s fil e d wit h t h e C o urt t h at di s cl o s e d C o nfi d e nti al m at eri al or
t e sti m o n y, s h all b e fil e d u n d er s e al wit h t h e Cl er k of t h e C o urt a n d k e pt u n d er s e al u ntil f urt h er or d er of t h e
C o urt.”

            I n t hi s r e g ar d, B et h I sr a el s e e k s p er mi s si o n t o r e d a ct r ef er e n c e s t o c ert ai n c o nfi d e nti al c o nt e nt s i n
t h e p u bli cl y fil e d v er si o n of t h e R e pl y M e m or a n d u m of L a w i n F urt h er S u p p ort of B et h I sr a el’ s M oti o n f or
S u m m ar y J u d g m e nt.

            U nr e d a ct e d c o pi e s of t h e e ntir et y of B et h I sr a el’ s fili n g h a v e b e e n s er v e d o n c o u n s el f or all ot h er
p arti e s. A c c or di n gl y, B et h I sr a el a s k s t h at t h e C o urt d e e m t h e s e p a p er s ti m el y fil e d.




Bi n g h a m Gr e e n e b a u m ► C o h e n & G ri g s b y ► S a y ar h & M e njr a ► L arr aí n R e n c or et ► H a milt o n H arri s o n & M at h e w s ► M ar d e m o ot o o B al g o bi n ►
H P R P ► Z ai n & C o. ► D el a n y L a w ► Di n n er M arti n ► F or m or e o n t h e fir m s t h at h a v e j oi n e d D e nt o n s, g o t o d e nt o n s. c o m/l e g a c yfir m s
                   Case 1:14-cv-02921-PAE Document 406 Filed 06/29/20 Page 2 of 2
                                                  H o n or a bl e P a ul A. E n g el m a y er                                   d e nt o n s. c o m
                                                  J u n e 2 6, 2 0 2 0
                                                  Page 2




               W e a p pr e ci at e Y o ur H o n or’ s att e nti o n t o t hi s m att er.

                                                                                                R e s p e ctf ull y,

                                                                                                / s/ S a n dr a D. H a u s er

                                                                                                S a n dr a D. H a u s er

c c: All c o u n s el vi a E C F




                                                        6/ 2 9/ 2 0 2 0
Gr a nt e d.
S O ORDERED.
    O R D E R E D.

                                           PaJA.�
SO

                          ___________________________________
                            _________________________________
                                 PPAUL
                                    A U L A.A. ENGELMAYER
                                                E N GEL M A YER
                                 UUnited
                                   nit e d StStates
                                              at es Distri ct J Judge
                                                    District    u d ge




U S _ A cti v e\ 1 1 5 0 4 3 1 7 3\ V- 1
